Citation Nr: 0116045	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  95-40 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, 
currently rated 20 percent disabling.

2.  Entitlement to service connection for weakened teeth.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for gastroesophageal 
reflux disease (GERD) and hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from September 1954 to 
June 1958.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) May 1994 rating decision 
which denied service connection for weakened teeth, a rating 
in excess of 20 percent for the service-connected duodenal 
ulcer, and declined to reopen the claim of service connection 
for GERD and hiatal hernia.

In May 1997, the Board remanded this case to the RO for 
additional development of the evidence.  The Board also 
referred to the RO the veteran's claim of a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  A review of the record reveals 
that development of the TDIU claim has not yet been 
undertaken, and that matter is therefore again referred to 
the RO for adjudication.  See Kandik v. Brown,  9 Vet. 
App. 434 (1996).

Appellate consideration of the claim of service connection 
for weakened teeth and the application to reopen the claim of 
service connection for GERD and hiatal hernia is deferred 
pending completion of the development requested in the remand 
below.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
gastrointestinal examinations in December 1998 and January 
1999 (scheduled to evaluate the severity of impairment 
associated with the service-connected duodenal ulcer, and to 
distinguish between the service-connected gastrointestinal 
impairment and nonservice-connected gastrointestinal 
impairment).

2.  The veteran's gastrointestinal disability, including the 
service-connected duodenal ulcer and nonservice-connected 
GERD and hiatal hernia, is manifested by intermittent 
abdominal pain, discomfort, nausea, vomiting, fatigue, bowel 
incontinence, anemia, and hyperacidity, but there is no 
evidence of weight loss or at least 4 incapacitating attacks 
of symptoms a year (lasting 10 days or more in duration).  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the service-connected duodenal ulcer have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.655(b), 4.114, 
Code 7305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claim.  Consistent with such duty, the 
Board remanded this case in May 1997 for additional 
development of the evidence.  A review of the record 
indicates that the development requested by the Board, 
relative to the increased rating claim, has been completed to 
the fullest extent possible, see Stegall v. West, 11 Vet. 
App. 268 (1998), and that all required notice and development 
action specified in the new law have been complied with 
during this appeal (but, as will be discussed below, the 
veteran, having been informed of his duty to cooperate with 
VA in developing the facts pertinent to his claim, 
nonetheless failed to so cooperate).  The May 1995 statement 
of the case, March 1997 Travel Board hearing, June 2000 
supplemental statement of the case, and written and oral 
communications between the veteran and VA, specifically 
satisfy the requirement at § 5103A of the new statute in that 
they clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim. 

The Board finds that the duty to assist provided under the 
amended § 5103A have been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his increased rating claim has been collected for review.  
The veteran has been adequately assisted in the development 
of his claim of an increased rating for duodenal ulcer, and 
there are no outstanding pertinent records which the RO has 
not obtained or attempted to obtain.  No further assistance 
is necessary to comply with the requirements of this new 
legislation or any other applicable rule or regulation 
regarding the development of that claim.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Service connection for hypertrophic gastritis and duodenitis 
was granted by RO rating decision in August 1958, and a 
noncompensable rating was assigned.  That decision was based 
on the veteran's service medical records and July 1958 VA 
medical examination report, showing that the disability had 
its onset in service.  Thereafter, the rating of the service-
connected disability was periodically readjusted to reflect 
the severity of impairment resulting therefrom and, by rating 
decision in September 1963, the diagnosis of the service-
connected gastrointestinal disability was amended to reflect 
chronic duodenal ulcer (duodenal ulcer is his only service-
connected disability).  The currently assigned 20 percent 
rating for the service-connected gastrointestinal disability 
has been in effect since October 1969.

VA and private medical records from July 1958 to July 1991, 
including periodic VA compensation and pension medical 
examination reports, document intermittent treatment 
(including by controlled diet) for the veteran's service-
connected duodenal ulcer and for various other 
gastrointestinal impairment, with symptoms including 
recurrent abdominal pain, nausea, vomiting, heartburn, 
constipation, diarrhea, gastrointestinal bleeding, 
lightheadedness, and iron deficiency anemia.  

By rating decision in August 1991, the RO denied service 
connection for hiatal hernia with reflux esophagitis and 
history of anemia, finding that the evidence of record failed 
to show a relationship between such impairment and the 
veteran's service-connected duodenal ulcer or active service; 
timely appeal from that decision was not been filed by or on 
behalf of the veteran, but his application to reopen the 
claim of service connection for GERD and hiatal hernia is 
subject to separate consideration discussed in the remand 
below.

In May 1993, the veteran indicated that his service-connected 
duodenal ulcer was productive of greater impairment than 
reflected by the 20 percent rating, suggesting, in pertinent 
part, that the disability was associated with anemia.

VA medical records from July 1991 to July 1993 document 
intermittent treatment for various symptoms and impairment 
including involving the veteran's gastrointestinal system; 
the reported symptoms included weakness, fatigue, and nausea.  

On VA gastrointestinal examination in August 1993 (the most 
recent gastrointestinal compensation and pension examination 
of record), the veteran reported intermittent symptoms 
associated with his recurrent duodenal ulcer, including 
hyperacidity attacks, epigastric pain, nausea, vomiting, 
hematemesis, and melena; he noted that he had anemia 
"secondary to the duodenal ulcer disease."  On examination, 
he weighed 160 pounds, and his reported maximum weight during 
the past year was 162 pounds; anemia was shown by clinical 
study.  Duodenal bulb erosions, grade one erosive 
esophagitis, and anemia secondary to duodenal bulb erosions 
and erosive esophagitis were diagnosed.

In a July 1995 Daily Activities Questionnaire, the veteran 
indicated that he was on a diet, preparing his own meals, due 
to his "ulcer condition," and that he regularly took 
prescription medication to treat the ulcer.

VA and private medical records from July 1993 to November 
1996 document intermittent treatment for the veteran's 
gastrointestinal symptoms and impairment.

At a March 1997 Travel Board hearing, the veteran testified 
that he had symptoms including abdominal pain, fatigue, 
nausea, bloat, bowel incontinence, acid irritation, and that 
he had a history of anemia, requiring use of prescription 
medication and intermittent medical treatment.  Reportedly, 
he had incapacitating attacks of gastrointestinal symptoms 
occurring about once a week and lasting about two days in 
duration (but never longer than 72 hours).  He denied weight 
loss and vomiting of blood, noting that he did not have a 
bleeding ulcer since 1968.  Reportedly, he recently applied 
for Social Security Administration (SSA) disability benefits 
but no decision was available to date.  At that hearing, he 
submitted a copy of a treatise article on the subject of 
anemia and its effects on the human body.  

Pursuant to the May 1997 Board remand, the RO contacted the 
veteran by August 1997 letter, requesting him to identify 
and/or submit outstanding medical records pertinent to his 
increased rating claim, and of his duty to cooperate with VA 
in developing the evidence in support of his claim (including 
duty to attend VA medical examinations and consequences of 
failure to report).

In September 1997, the veteran replied to the aforementioned 
August 1997 letter from the RO indicating, in pertinent part, 
that he received medical treatment only at VA facilities, 
that he did not wish to undergo any further medical 
examination, and that a decision on his claim should be 
reached as quickly as possible based on the evidence already 
of record.  

Also pursuant to the May 1997 remand request, the RO 
requested SSA to submit any available records (administrative 
and medical) pertaining to the veteran's claim for SSA 
benefits.  In October 1997, an official of SSA replied that 
no such records were available.  

VA medical records from January 1996 to October 1998 document 
intermittent treatment for symptoms and impairment including 
involving the veteran's gastrointestinal system, associated 
with symptoms including indigestion, lightheadedness, and 
weakness.  

By December 1, 1998 letter, the veteran was furnished 
information to appear for VA compensation and pension medical 
examination on December 14, 1998.  He was requested to inform 
the facility if he would be unable to keep this appointment, 
and of the consequences of failing to report without prior 
rescheduling.  A hand-written note on the aforementioned 
letter indicates that the veteran canceled his appointment, 
requesting that it be rescheduled for December 21, 1998; by 
December 10, 1998 letter, he was informed that his request 
was granted, and that he was scheduled to appear for VA 
compensation and pension medical examination on December 21, 
1998.  A computer generated print-out from the Long Beach VA 
Medical Center (MC) reflects that he refused to undergo the 
examination on December 21, 1998.  

In a December 1998 letter, the veteran suggested that he 
would not attend a VA compensation and pension medical 
examination if such examination was to be performed by a 
particular physician whom he described as "rude, indifferent 
and openly adversarial."  

By December 24, 1998 letter, the veteran indicated that he 
appeared at the Long Beach VAMC at the appointed date and 
time (December 21, 1998) for his compensation and pension 
medical examination, but he refused to undergo the 
examination because it was to be performed by a physician 
whom he knew from the past and whom he described as an 
"anti-doctor" and "anti-veteran"; he requested a VA 
compensation and pension examination performed by a different 
physician.

On VA fee-basis psychiatric examination in January 1999, the 
veteran reported, in pertinent part, the history referable to 
his gastrointestinal symptoms and impairment.  On 
examination, the examiner indicated that the veteran's 
anemia, ulcer, and colon problem would be discussed by an 
appropriate specialist.  

By January 12, 1999 letter from the scheduling facility, the 
veteran was requested to appear for VA fee-basis compensation 
and pension gastrointestinal examination on January 25, 1999; 
he was informed of the importance of his appearance, of his 
duty to notify the facility if he were unable to keep his 
appointment, and of the consequences in the event he failed 
to report for such examination.  

On January 27, 1999, the veteran indicated, in writing, that 
he canceled his compensation and pension examination 
appointment on January 25, 1999 because the scope of the 
examination was "improperly" limited to "duodenitis," and 
because he was not informed, in advance, of the credentials 
of the examiner who would perform the examination.

A November 9, 1999 report of telephonic contact between an RO 
employee and the veteran (confirming that the veteran had 
previously canceled a VA gastrointestinal examination) 
indicates that it was explained to him that the (May 1997) 
Board remand required him to undergo a gastrointestinal 
examination; he was informed that any follow-up examination 
(e.g., by a hematologist) would be performed if deemed 
appropriate by the examining gastroenterologist.  The veteran 
was "adamant" that he would not be examined by a physician 
who did not have substantial knowledge in the field of 
"neurological complications of anemia secondary to an ulcer 
condition."

38 C.F.R. § 4.113 (2000) provides that there are diseases of 
the digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title  "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14 (2000).

Currently, the veteran's service-connected duodenal ulcer is 
rated under 38 C.F.R. § 4.114, Code 7305, and a 20 percent 
rating is assigned consistent with evidence of moderate 
disability, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  A 40 percent rating will 
be assigned under Code 7305, if there is moderately severe 
disability, with impairment of health manifested by anemia 
and weight loss, or with recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year.

Based on the entire evidence of record, as discussed above, 
the Board finds that a rating in excess of the currently 
assigned 20 percent for the veteran's service-connected 
duodenal ulcer is unwarranted.  Initially, the Board notes 
that, where the medical evidence accompanying a claim for 
benefits is not adequate for rating purposes, a VA 
examination will be authorized.  See Olsen v. Principi, 
3 Vet. App. 480 (1992) (when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.)  

A veteran for whom an examination has been scheduled is 
required to report for the examination.  38 C.F.R. § 3.326(a) 
(2000).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, action shall be 
taken in accordance with paragraph (b) or (c) of this section 
as appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  
38 C.F.R. § 3.655(a).  When the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record; however, when 
the examination was scheduled in conjunction with a claim for 
increase, the claim shall be denied.  See 38 C.F.R. 
§ 3.655(b).

In this case, the most recent VA gastrointestinal examination 
was performed in August 1993, and the entirety of the 
clinical evidence of record documents the presence of 
gastrointestinal symptoms associated with the service-
connected duodenal ulcer and other coexisting nonservice-
connected gastrointestinal disability.  The veteran's 
gastrointestinal symptoms, associated with the overall 
disability, include anemia, bowel incontinence, nausea, 
vomiting, abdominal pain and discomfort, fatigue, weakness, 
and hyperacidity.  

As the available medical evidence does not delineate which 
symptoms are attributable to the veteran's service-connected 
gastrointestinal disability and which are attributable to the 
nonservice-connected disability, the Board remanded this 
claim in May 1997 in an attempt to determine the severity of 
impairment associated with the veteran's service-connected 
gastrointestinal disability.  However, as discussed in more 
detail above, due to the veteran's unyielding attitude and 
refusal to cooperate with reasonable efforts made by the RO 
to accommodate him, VA has been totally frustrated in its 
development of facts pertinent to this claim.  Accordingly, 
as the available evidence fails to suggest that the criteria 
consistent with a 40 percent rating under Code 7305 are 
present in this case, based solely on the service-connected 
duodenal ulcer and without regard to any nonservice-connected 
gastrointestinal disability, this increased rating claim must 
be denied.  

The Board observes that, while the evidence indicates that 
the veteran has iron deficiency anemia, he is not shown to 
have weight loss accompanying anemia.  (See VA 
gastrointestinal examination report in August 1993 and March 
1997 Travel Board hearing testimony).  Moreover, as indicated 
on VA gastrointestinal examination in August 1993, his anemia 
was attributed to both, the service-connected duodenal ulcer 
and the nonservice-connected esophagitis.  Although the 
veteran testified, in March 1997, that he had recurrent 
attacks of incapacitating gastrointestinal symptoms, he 
stated, affirmatively, that the incapacitating attacks never 
lasted longer than 3 days.  Finally, although he indicated, 
on VA gastrointestinal examination in August 1993, that he 
had episodes of hematemesis, he stated, at the March 1997 
hearing, that he did not experience episodes of vomiting 
blood (hematemesis).  Overall, the available evidence does 
not suggest that the severity of impairment associated with 
the service-connected duodenal ulcer is consistent with the 
criteria for a 40 percent rating under Code 7305; as noted 
above, VA efforts to obtain contemporaneous, detailed 
evidence as to the exact nature and severity of the 
impairment associated with the service-connected duodenal 
ulcer disability were effectively impeded and frustrated by 
the veteran's less than cooperative actions in this case.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable.

ORDER

A rating in excess of 20 percent for the service-connected 
duodenal ulcer is denied.


REMAND

When the Board remanded this case in May 1997, the RO was 
requested, in pertinent part, to issue to the veteran and his 
representative a statement of the case (SOC) addressing the 
claim of service connection for weakened teeth and the 
application to reopen the claim of service connection for 
GERD and hiatal hernia.  Specifically, consistent with the 
holding in Archbold v. Brown, 9 Vet. App. 124 (1996) (that 
filing of a substantive appeal following a notice of 
disagreement (NOD) was sufficient to perfect an appeal), the 
Board determined that, by filing timely NOD and later a 
substantive appeal, the veteran perfected a timely appeal 
from the May 1994 RO rating decision addressing those 
matters.  

A review of the post-May 1997 remand record indicates that 
the aforementioned development has not been completed to 
date, and it is noted with interest that that matter has not 
escaped the attention of the veteran's representative.  (See 
April 2001 representative's written presentation to the 
Board.)  

The absence of certain development, specifically requested by 
VA, indicates a neglect of the duty to assist in the 
development of the claim, Smith v. Brown, 5 Vet. App. 335 
(1993).  Where the remand orders are not fully complied with, 
VA errs in failing in its concomitant duty to ensure 
compliance with the terms of the remand.  Stegall, 11 Vet. 
App. 268.  Thus, while it is extremely regrettable, yet 
another remand of the claim of service connection for 
weakened teeth and the application to reopen the claim of 
service connection for GERD and hiatal hernia is needed.

To ensure full compliance with due process requirements, the 
remaining issues on appeal are REMANDED for the following 
development: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.

2.  After undertaking any additional 
development deemed necessary, the RO 
should issue an SOC to the veteran and 
his representative, addressing 
entitlement to service connection for 
weakened teeth and the application to 
reopen the claim of service connection 
for GERD and hiatal hernia, including 
citation to all relevant law and 
regulation.  

3.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall, 11 Vet. App. 268.  

The remaining issues on appeal should then be returned to the 
Board for further review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



